Citation Nr: 0719831	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  04-02 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a back disability, 
claimed as secondary to service-connected status post right 
total knee arthroplasty (due to instability and arthritis).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1954 to July 1956.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
in which the RO denied the veteran's claim for service 
connection for a back condition, as secondary to his service-
connected status post right total knee arthroplasty (due to 
instability and arthritis).  In August 2003, the veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in December 2003, and the veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in January 2004.

In his substantive appeal, the veteran requested a video 
conference hearing before a Veterans Law Judge (VLJ) of the 
Board.  A hearing before a VLJ at the RO was scheduled for 
July 21, 2005.  The veteran and his representative were 
notified of the scheduled July 2005 hearing via a May 2005 
letter; the letter was not returned as undeliverable.  
However, the appellant failed to appear on the scheduled 
hearing date, and no further communication was received from 
the appellant or his representative regarding the hearing 
request or his failure to appear; thus, the hearing request 
is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2006).  
Accordingly, the Board will proceed with its review of this 
matter on the basis of the current record.  


FINDINGS OF FACT

1.  All notification and assistance action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no competent evidence indicating that the 
veteran has a current back disability.



CONCLUSION OF LAW

The criteria for service connection for a back disability, 
claimed as secondary to service-connected status post right 
total knee arthroplasty (due to instability and arthritis), 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist


The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a February 2003 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for a back disability claimed as secondary to 
service-connected status post right total knee arthroplasty 
due to instability and arthritis, as well as what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  After 
issuance of this letter, and opportunity for the veteran to 
respond, the August 2003 RO rating decision reflects the 
initial adjudication of the claim.  Hence, the February 2003 
letter-which meets the first three of Pelegrini's content of 
notice requirements-also meets the VCAA's timing of notice 
requirements.  While the veteran has not explicitly been 
advised to provide any evidence in his possession that 
pertains to his claim, the claims file reflects that the 
veteran has submitted evidence in support of his claim.  
Given that fact, as well as the RO's instructions to him, the 
Board finds that the veteran has, effectively, been put on 
notice to provide any evidence in his possession that 
pertains to the claim.  Accordingly, on these facts, the RO's 
omission is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006) (rejecting the argument that the Board 
lacks authority to consider harmless error). 

The Board further notes that the RO has not provided to the 
veteran information pertaining to the assignment of 
disability ratings or effective dates, consistent with 
Dingess/Hartman; again, however, on these facts, such 
omission is not shown to prejudice the veteran.  As the 
Board's decision herein denies the claim for secondary 
service connection, no effective date or higher rating is 
being, or is to be, assigned.  Accordingly, there is no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, as well as outpatient treatment 
records from the VA Medical Center (VAMC) in Charleston, 
South Carolina, the report of a VA examination, and various 
statements submitted by the veteran.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543.   See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In this case, the veteran does not claim service connection 
for a back disability as directly related to service, but, 
rather, as secondary to service-connected status post right 
total knee arthroplasty-due to instability and arthritis.  
Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2006).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Considering the evidence of record in light of the above-
noted criteria, the Board finds that the claim for secondary 
service connection must be denied.  Simply stated, the claims 
file contains no medical evidence of any back disability upon 
which to predicate a grant of service connection.  

Service medical records are negative for any complaints, 
findings, or diagnosis pertaining to the back.  Moreover, 
none of the post-service medical evidence includes any 
indication whatsoever that the veteran currently has a back 
disability.  

On VA examination in July 2003, the physician noted the 
veteran's history of total right knee replacement as well as 
the veteran's complaints that he could not kneel and do odd 
jobs around the house.  On examination, the examiner noted 
that the veteran ambulated entirely normally with slight 
eversion of the right foot with some limited range of motion 
of the right knee.  The diagnosis was residual total knee 
replacement with instability in the right knee.  However, the 
examination report is negative for any mention of the back.  
Likewise, VA outpatient treatment records dated from August 
1957 to October 2001 do not refer to any complaints, 
findings, or diagnosis pertinent to the back.

In short, the record includes no medical evidence whatsoever 
to support a claim for service connection for a back 
disability on any basis, and neither the veteran nor his 
representative has presented, identified, or even alluded to 
any existence of any such evidence.  Where, as here, 
competent evidence does not support the existence of the 
disability for which service connection is sought, there can 
be no valid claim.  See, e,g., Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinksi, 2 Vet. App 141, 
144 (1992).

In fact, the only evidence supporting the claim is the 
veteran's own assertions, to include January 2003 statement 
made at the time he filed his claim that "[a]s a result of 
the service connected knee, I developed a limp which effected 
my back."  However, as indicated above, this claim turns on 
the medical matters of diagnosis and etiology-matters within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As a layman without 
appropriate medical training and expertise, the veteran 
simply is not competent to render a probative (i.e., 
persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Hence, his assertions in this regard have no probative value.

Under these circumstances, the Board concludes that the claim 
for secondary service connection for a back disability, as 
secondary to service-connected status post right total knee 
arthroplasty (due to instability and arthritis), must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent evidence supports the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).




ORDER

Service connection for a back disability, claimed as 
secondary to service-connected status post right total knee 
arthroplasty (due to instability and arthritis), is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


